 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DARON M. OLIVER                                  No. 2:19-cv-1782 KJM KJN PS
12                        Plaintiff,
13             v.                                         ORDER
14       MICHAEL L. RAMSEY et al.,
15                        Defendants.
16

17

18            Plaintiff Daron Oliver, who proceeds in this action without counsel, has requested leave to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in

20   support of his request to proceed in forma pauperis makes the showing required by 28 U.S.C.

21   § 1915. Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

22            The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

 7   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 8   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

16   (2007), and construe the complaint in the light most favorable to the plaintiff, see Papasan v.

17   Allain, 478 U.S. 265, 283 (1986).

18          Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

19   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

20   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma
21   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

22   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) superseded on other grounds by statute as stated in

23   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc); Franklin v. Murphy, 745 F.2d 1221,

24   1230 (9th Cir. 1984).

25          Here, plaintiff’s complaint is handwritten and barely legible. As best the court can tell,

26   plaintiff alleges that District Attorney Michael Ramsey hired Public Defender Robert Marshall
27   who then employed Bobbi Holocraft as an interpreter. Bobbi Holocract, plaintiff alleges, made a

28   false statement regarding plaintiff, which presumably resulted in damages. (See ECF No. 1.)
                                                        2
 1          Plaintiff’s complaint, to the extent that it is intelligible, does not allege sufficient facts

 2   from which the court can draw a reasonable inference that a constitutional violation of some sort

 3   occurred to support a claim under 42 U.S.C. § 1983. Indeed, plaintiff does not even identify a

 4   particular constitutional right that was violated.

 5          The Ninth Circuit has held that Section 1983 claims can be brought against social workers

 6   who offered perjured testimony. Hardwick v. Cty. of Orange, 844 F.3d 1112 (9th Cir. 2017).

 7   Hardwick involved egregious conduct, “well outside of the social workers’ legitimate role as

 8   quasi-prosecutorial advocates,” which precluded the social workers from asserting qualified or

 9   absolute immunity. Id. at 1116. While the present case involves an interpreter, not a social

10   worker, presumably similar analysis would apply. However, plaintiff has provided nothing

11   beyond a threadbare assertion that defendant Holocraft “made[] false statement[s] to [a] probation

12   officer and [the] court.” Without additional factual assertions plaintiff has not stated a claim for

13   which relief can be granted and it is unclear whether defendants would be entitled to immunity.

14   See 28 U.S.C. § 1915 (instructing courts to dismiss claims that fail to state a claim on which relief

15   can be granted or that seek monetary relief against an immune defendant). Thus, it would appear

16   that plaintiff’s complaint would be subject to dismissal.

17          Nevertheless, in light of plaintiff’s pro se status, and because it is at least conceivable that

18   plaintiff could allege additional facts to potentially state a 42 U.S.C. § 1983 claim, the court finds

19   it appropriate to grant plaintiff an opportunity to amend the complaint.

20          If plaintiff elects to file an amended complaint, it shall be captioned “First Amended
21   Complaint,” shall be typed or written in legible handwriting, shall address the deficiencies

22   outlined in this order, and shall be filed within 28 days of this order.

23          Plaintiff is informed that the court cannot refer to a prior complaint or other filing in order

24   to make plaintiff’s first amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. As a general rule, an

26   amended complaint supersedes the original complaint, and once the first amended complaint is
27   filed, the original complaint no longer serves any function in the case.

28   ////
                                                          3
 1          Finally, nothing in this order requires plaintiff to file a first amended complaint. If

 2   plaintiff determines that he is unable to amend his complaint in compliance with the court’s order

 3   at this juncture, he may alternatively file a notice of voluntary dismissal of his claims without

 4   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) within 28 days of this order.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

 7          2. Plaintiff’s complaint is dismissed, but with leave to amend.

 8          3. Within 28 days of this order, plaintiff shall file either (a) a first amended complaint in

 9              accordance with this order, or (b) a notice of voluntary dismissal of the action without

10              prejudice.

11          4. Failure to file either a first amended complaint or a notice of voluntary dismissal by

12              the required deadline may result in the imposition of sanctions, including potential

13              dismissal of the action with prejudice pursuant to Federal Rule of Civil Procedure

14              41(b).

15          IT IS SO ORDERED.

16   Dated: October 31, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
